Citation Nr: 1136542	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-06 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The Appellant had active service from June 1 to June 21, 1983.  She also had service with the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the claim sought.  The claim was certified for appeal by the Hartford, Connecticut, RO.

In March 2010, the Board remanded the claim for further development.

In January 2007, the appellant appears to raise issues of entitlement to service connection for hearing loss and tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset the Board observes that a "veteran" is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2011).  

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2011).  

The claimant did not serve on active duty.  Moreover, she is not currently service connected for any disease or injury incurred in or aggravated by ACDUTRA or an injury incurred in INACDUTRA.  As such, she has yet to achieve "veteran status."  Hence, the provisions governing the presumption of soundness outlined at 38 U.S.C.A. §§ 1110, 1132 (West 2002), are not applicable to the appellant since she has yet to achieve veteran status.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

Moreover, presumptive periods such as provided for a psychosis under 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011), do not apply in this case because they only apply to "veterans."  They are inapplicable to those who only performed ACDUTRA and/or INACDUTRA service.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

Turning then to the evidence, a June 15, 1983 entrance physical standards board proceedings report, prepared 14 days after service entrance, shows that the claimant had a past history of three prior psychiatric admissions.  The diagnosis was chronic undifferentiated schizophrenia.  The reporting psychiatrist opined that the disorder existed prior to service, and that the disorder was not a service aggravated condition.  In light of this medical opinion the Board makes a factual finding that the claimant's acquired psychiatric disorder preexisted her period of active service.  Thus, in this case, service connection may only be granted if the evidence shows that the appellant's preexisting psychiatric disorder was aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106 (West 2011).

In March 2010, the Board remanded the claim for the AMC to take appropriate action including securing the following private records pertaining to the appellant's claim: 1) private treatment records identified by the appellant documenting psychiatric admissions prior to June 1, 1983; 2) all psychiatric treatment records from Connecticut Valley Hospital, P.O. Box 351, Middletown, Connecticut 06457, including, but not limited to, the periods of September through October 1983, and March to May 1985; and 3) all Connecticut state disability records between 1975 and 1984.  

Although the representative stated in November 2010 that no records were available from Connecticut Valley Hospital, the appellant later provided an authorization of release specific for Connecticut Valley Hospital dated December 30, 2010.  Unfortunately, the appellant did not specify the dates covered by the signed authorization, i.e., whether she authorized the release of records for all "prior episodes of care, through discharge from present episode of care," or whether her authorization was "[l]imited to the following Dates(s)."  The AMC should have returned the authorization to the appellant to complete the "Dates of Treatment Covered by this Request" section and thereafter attempted to obtain records from Connecticut Valley Hospital using that form signed by the appellant on December 30, 2010.  

Further, the AMC made no efforts to attempt to obtain any Connecticut state disability records between 1975 and 1984.  Therefore, the AMC did not comply with the directives of the March 2010 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that the specific form to authorization the release of records from Connecticut Valley Hospital signed on December 30, 2010, is valid for only one year.  Hence, the AMC must return the signed authorization of release to the appellant for completion of the "Dates of Treatment Covered by this Request" section, and after it is returned by the claimant, submit that authorization to Connecticut Valley Hospital before December 29, 2011.  Otherwise, the AMC must use a new form.  A blank authorization form has been added to the claims folder by the Board, and is located near the top of volume three of the appellant's claim file.

With regard to Connecticut state disability records between 1975 and 1984, the AMC must contact the RO in Hartford, Connecticut and request their advice and assistance in securing those records in light of their expertise regarding securing records from the State of Connecticut.  All efforts to secure the records in question must be documented.

In August 2010, the service department indicated that no records from the appellant's hospitalization at the Walson Army Community Hospital were located.  In a May 2009 statement, however, the claimant reported that Dr. Levin of New Haven, Connecticut, has a copy of her medical records from the Walson Army Community Hospital.  Hence, the AMC must contact Dr. Levin and attempt to obtain all pertinent records from that doctor to specifically include any records from the Walson Army Community Hospital.

The appellant authorized the release of records from a Meriden, Connecticut psychiatric hospital for treatment when she was 16.  She was unable to provide the exact name of the facility or its address.  The Board notes, however, that Rushford Center (a private non-profit) provides in-patient psychiatric care on behalf of the State of Connecticut for residents of Meriden, Connecticut.  The AMC must ask the claimant whether she was hospitalized at the Rushford Center when she was 16.  If so, the RO must undertake appropriate efforts to obtain records from that facility.

In an April 2010 statement, the appellant reported that shortly after service she stayed a halfway house in Middletown, Connecticut.  This facility, named Gilead House, reportedly provided psychiatric treatment.  The appellant also reports receiving emergency room psychiatric treatment at "Middlesex County Hosp", apparently Middlesex Hospital, in Middletown, Connecticut.  The AMC must attempt to obtain records from those facilities.

The claimant has reported that she receives Social Security disability benefits.  The AMC must attempt to obtain records from the Social Security Administration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Immediately upon receipt of this remand the AMC must return the signed December 30, 2010, authorization for release of records from the Connecticut Valley Hospital to the appellant.  She must then complete the "Dates of Treatment Covered by this Request" section.  If she responds by December 29, 2011, the AMC must immediately forward the form to the Connecticut Valley Hospital. P.O. Box 351, Middletown, Connecticut 06457 to obtain all records from that facility, including, but not limited to, the periods of April 1977 to April 1978, and from August 1983 to August 1985.  

If it is not possible to complete that action before December 29, 2011, the AMC must mail the new authorization of release from for that facility which is located near the top of volume three of the appellant's claim file, to the claimant for her completion.  Thereafter, the AMC must attempt to obtain the records outlined above from that facility.  Any records obtained should be associated with the appellant's claims folder. 

2.  The AMC must contact the RO in Hartford, Connecticut and ask for their assistance in attempting to obtain any Connecticut state disability records between 1975 and 1984 pertaining to the claimant.  Any records obtained should be associated with the appellant's claims folder. 

3.  The AMC must contact Dr. Levin of New Haven, Connecticut, and attempt to obtain copies of all records from that doctor pertaining to the appellant to particularly include any treatment records from the Walson Army Community Hospital.  If Dr. Levin does not submit any treatment records from the Walson Army Community Hospital, the AMC should ask the claimant to submit any service treatment records she has in her possession pertaining to her in-service hospitalization.  Any records obtained must be associated with the appellant's claims folder. 

4.  The AMC must ask the claimant whether she was hospitalized at the Rushford Center in Meriden, Connecticut, when she was 16.  If applicable, the AMC must then attempt to obtain all records from that facility pertaining to the appellant's treatment there.  Any records obtained must be associated with the appellant's claims folder. 

5.  The AMC must attempt to obtain all treatment records from the Gilead House and the Middlesex Hospital, both of Middletown, Connecticut, where she allegedly received psychiatric treatment shortly after her active service.  Any records obtained should be associated with the appellant's claims folder. 

6.  The AMC must contact the Social Security Administration in order to obtain, if available, any medical records pertaining to the claimant.  Any such records so obtained should be associated with the appellant's VA claims folder.  If the AMC cannot locate such records, the AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

7.  Thereafter, the AMC must review the claims file, undertake any additional necessary development, and readjudicate the claim.  If the benefit is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


